Citation Nr: 1412876	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine with radiculopathy and spondylolisthesis (back disability).

2.  Entitlement to an evaluation in excess of 30 percent for status post total right knee replacement (right knee disability).

3.  Entitlement to an evaluation in excess of 30 percent for left knee degenerative joint disease (left knee disability).

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served in the National Guard with periods of active duty for training from April to August 1970 and from June to July 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In June 2011, the Board remanded the Veteran's case to the RO to comply with his request to testify during a hearing.  In November 2011, he testified during a hearing before the undersigned that was conducted via video conference.  A transcript of the hearing is of record.

In a September 2012 decision, the Board denied the Veteran's increased rating claims for his service-connected back, right and left knee, left ankle, and left and right hip disabilities.  At that time, the Board remanded his claim for a TDIU to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (court).  In a Joint Motion for Partial Remand (JMR), filed by the VA General Counsel and the appellant, he withdraw his appeal as to the Board's denial of entitlement to increased ratings for his left ankle and left and right hip disabilities.  The court granted the JMR and remanded that part of the Board's decision that denied increased ratings for the Veteran's back and left and right knee disabilities to the Board for action consistent with the JMR.  A copy of the court's September 2013 Order is in the claims file.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The JMR found that the Board failed to consider potentially material evidence regarding the existence of neurological abnormalities associated with the Veteran's low back disability.  It noted that service connection for degenerative joint disease of the lumbar spine with radiculopathy was granted (in March 1998), based on a December 1997 VA examination report that found radiculopathy manifested by a weakness of the toe and extension and plantar flexion on the left side.  

According to the JMR, in its September 2012 decision, the Board relied on findings of an October 2008 VA examination report that included decreased sensation and absent reflexes, but did not adequately explain why such findings did not constitute objective evidence of neurological abnormalities associated with the Veteran's low back disability.

Regarding the Veteran's service-connected knee disabilities, the JMR found that the Board failed to provide adequate reasons for determining that separate evaluations for recurrent subluxation or lateral instability were unwarranted for his knees.  It was noted that the Board relied on the October 2008 VA examination report that found no instability of the right knee, although the Veteran told the examiner that his right knee "can swell and give way."  The examiner reported that the Veteran's knees were stable.  However, the JMR indicated that the October 2008 VA examiner did not appear to contemplate the Veteran's report of symptoms or whether the examiner considered the Veteran's medical history, prior to the appellate period, that showed instability.

Here, it has been over five years since the Veteran was last examined by VA (in October 2008) to determine the current severity and all manifestations of his service-connected back and left and right knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).

While, in October 2008, the VA examiner (a nurse practitioner) did not diagnose a neurologic abnormality in the lumbar spine, or recurrent subluxation or lateral instability in the Veteran's knees, the record suggests otherwise.  Thus, the Board believes that the Veteran should be afforded new VA orthopedic and neurologic examinations performed by physicians with expertise to determine the current severity and all manifestations of his service-connected degenerative joint disease of the lumbar spine radiculopathy and spondylolisthesis, right knee status post total knee replacement, and left knee degenerative arthritis.

With respect to the Veteran's TDIU claim, the Board's remand in September 2012  instructed the RO to obtain information regarding the exact date he became unemployed and to schedule him for a VA examination to determine if his service-connected disabilities rendered him unable to secure or follow substantially gainful employment.

However, the record shows that the Veteran failed to respond to the AMC's October 2012 letter requesting that he complete a VA Form 21-4192, Request for Employment Information, and a new VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  He also failed to report for a VA examination scheduled in October 2012, and did not request that the examination be re-scheduled.  It is unclear to the Board whether the Veteran wishes to continue his claim or has abandoned it.  See e.g., 38 C.F.R. § 3.158 (2013).

Assuming that the Veteran still seeks entitlement to a TDIU, and given that his increased rating claims are being remanded, the Board believes that he should be afforded another opportunity to provide the requested employment information and undergo VA examination.

However, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Thus, he is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA 21-8940 and request that he return the completed application, to specifically include his best approximation at to the date that he became unemployed.

2. Schedule the Veteran for an orthopedic and neurologic VA examination performed by a physician or physicians with appropriate expertise (e.g., orthopedic surgeon, neurosurgeon) to assess the current severity and all manifestations of his service-connected lumbar spine and left and right knee disabilities.  The claims file and a complete copy of this REMAND should be made available to and reviewed by the examiner(s).  All indicated tests and studies, including x-rays if indicated, should be conducted, and all clinical findings reported in detail.  After considering the Veteran's statements and history of symptoms and treatment, the examiner(s) should address the following:

a. Lumbar Spine Disability (orthopedic and neurologic examiner(s))

i. The examination of the spine should include range of motion studies.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss. 

ii. The examiner(s) should specifically state if ankylosis and muscle spasm are present. The examiner(s) should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment. 

iii. The examiner(s) should comment on the impact his service-connected degenerative joint disease of the lumbar spine with radiculopathy and spondylolisthesis and reports of lower extremity radiculopathy have on his ability to work.  The examiner(s) should attempt to distinguish the impairment related to his service-connected disability and other nonservice-connected disabilities. 

iv. With regard to any neurological disability resulting from the service-connected lumbar disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability. 

b. Left and Right Knee (orthopedic examiner)

i. The examiner should report the ranges of the Veteran's left and right knee extension and flexion in degrees.

ii. The examiner should determine whether the left and right knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

iii. The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's left and right knees, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state. 

iv. The examiner should also state whether the Veteran has chronic residuals of severe painful motion or weakness of his right knee/extremity as a result of his total knee replacement  

c. TDIU (orthopedic examiner)

After examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (low back, right and left knees, right and left hips, left ankle, and right and left shoulders), collectively, prevent him from securing or following substantially gainful employment for which his educational and occupational experience would have otherwise qualified him.

Reasons should be provided for all opinions.  

In rendering these opinions, the examiner(s) are advised that the Veteran is competent to report his history and symptoms; and, such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner(s) rejects the Veteran's reports, he or she should provide a reason for doing so.

3. If the benefits sought on appeal remain denied, then issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is again advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


